Name: Council Directive 86/102/EEC of 24 March 1986 amending for the fourth time Directive 74/329/EEC on the approximation of the laws of the Member States relating to emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs
 Type: Directive
 Subject Matter: consumption;  food technology;  health;  foodstuff
 Date Published: 1986-04-03

 Avis juridique important|31986L0102Council Directive 86/102/EEC of 24 March 1986 amending for the fourth time Directive 74/329/EEC on the approximation of the laws of the Member States relating to emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs Official Journal L 088 , 03/04/1986 P. 0040 - 0041 Finnish special edition: Chapter 13 Volume 15 P. 0062 Swedish special edition: Chapter 13 Volume 15 P. 0062 *****COUNCIL DIRECTIVE of 24 March 1986 amending for the fourth time Directive 74/329/EEC on the approximation of the laws of the Member States relating to emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs (86/102/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 74/329/EEC (4), as last amended by Directive 85/6/EEC (5), lays down a list of emulsifiers, stabilizers, thickeners and gelling agents which may be authorized for use in foodstuffs; Whereas Annex II to Directive 74/329/EEC indicates the designations of the substances which may be temporarily authorized by Member States for use in foodstuffs, and whereas the validity of each authorization is limited to 30 September 1985; Whereas the period of temporary authorization for the polysorbates must be prolonged so that these substances may be re-evaluated in the light of any new information not previously assessed; Whereas the use of Tragacanth gum (E 413) should be re-evaluated after an enquiry by the Commission; Whereas, for Karaya gum and thermally oxidized soya bean oil interacted with mono- and di-glycerides of fatty acids, a further period of temporary authorization must be provided to permit the completion of certain toxicological and technological investigations so that a decision can be taken on the possibility of inclusion of these substances in Annex I to Directive 74/329/EEC or their deletion from the said Directive; Whereas in the light of the recent toxicological investigations, pectin and amidated pectin can be considered as equivalent; Whereas polyoxyethylene (8) stearate, polyoxyethylene (40) stearate, lactylated fatty acid esters of glycerol and propylene glycol, and dioctyl sodium sulphosuccinate must no longer be used in foodstuffs after a temporary period to allow the sale of foodstuffs containing these substances which are already on the market, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 74/329/EEC is hereby amended as follows: 1. Paragraph 2 of Article 2 shall be replaced by the following: '2. However, as regards Tragacanth gum referred to in Annex I under E 413, the Commission shall make an enquiry and, on the basis of the results of this enquiry, propose where appropriate to the Council, that a decision be taken by not later than 31 December 1988, in accordance with the procedure provided for in Article 100 of the Treaty, to delete it form the Annex or otherwise change its status as appropriate.'; 2. Article 3 shall be replaced by the following: 'Article 3 1. By way of derogation from Article 2 (1), Member States may authorize until 31 December 1988 the use in foodstuffs of the substances listed in Annex II. However, as regards Karaya gum and thermally oxidized soya bean oil interacted with mono- and di-glycerides of fatty acids, the Council, acting in accordance with the procedure provided for in Article 100 of the Treaty, may decide, by 31 December 1988 and on the basis of a study by the Commission, to delete them from that Annex or otherwise change their status. Member States may authorize up to 31 March 1987 the marketing of foodstuffs containing the following substances: - Polyoxyethylene (8) stearate, - Polyoxyethylene (40) stearate, - Lactylated fatty acid esters of glycerol and propylene glycol, - Dioctyl sodium sulphosuccinate. 2. Where a Member State exercises the option under paragraph 1 other than by merely retaining the legislation in force at the time of notification of this Directive, it shall forthwith inform the other Member States and the Commission of the measures taken and shall furnish evidence which in its view justifies such measures. 3. Without prejudice to the first subparagraph of paragraph 1 and before the end of the period provided therein, the Council may, in accordance with the procedure laid down in Article 100 of the Treaty, include in Annex I the substances referred to in Annex II. In the case referred to in paragraph 2, the Council may, in accordance with the procedure laid down in Article 100 of the Treaty decide on any other appropriate measure.'; 3. In Annex I the designations E 440 a (pectin) and E 440 b (amidated pectin) shall be amended as follows: 'E 440 (i) pectin (ii) amidated pectin' 4. Annex II shall be replaced by the following: 'ANNEX II DENOMINATIONS Karaya gum (synonym: sterculia gum), Polyoxyethylene (20) sorbitan monolaurate (synonym: polysorbate 20), Polyoxyethylene (20) sorbitan monopalmitate (synonym: polysorbate 40), Polyoxyethylene (20) sorbitan monostearate (synonym: polysorbate 60), Polyoxyethylene (20) sorbitan tristearate (synonym: polysorbate 65), Polyoxyethylene (20) sorbitan monooleate (synonym: polysorbate 80), Thermally oxidized soya bean oil interacted with mono- and di-glycerides of fatty acids'. Article 2 Article 1 shall take effect as from 1 October 1985. Article 3 Member States shall, within one year of the notification of this Directive, amend their laws in accordance with the preceding provisions, and shall forthwith inform the Commission thereof. The laws thus amended shall be implemented two years after notification of this Directive. Article 4 This Directive is addressed to the Member States. Done at Brussels, 24 March 1986. For the Council The President G. BRAKS (1) OJ No C 247, 15. 9. 1984, p. 3. (2) OJ No C 12, 14. 1. 1985, p. 109. (3) OJ No C 44, 15. 2. 1985, p. 2. (4) OJ No L 189, 12. 7. 1974, p. 1. (5) OJ No L 155, 3. 1. 1985, p. 21.